MEMORANDUM DECISION.
The plaintiff Sandra Dedek appeals from a July 19, 1983 decision of the Superior Court, Cumberland County, granting the defendant Richard Dedek’s motion, brought pursuant to 19 M.R.S.A. § 721 (1981), for modification of the parties’ divorce decree, due to a reduction in his income. We deny the appeal.
In Smith v. Smith, 419 A.2d 1035, 1037-38 (Me.1980), we stated:
As a general principle, a trial justice has discretion to modify an award of alimony on the ground of substantial change in the payor spouse’s financial condition....
[[Image here]]
*1381... Absent a violation of some positive rule of law, this Court will overturn the trial court’s decision of such a question only if it results in a plain and unmistakable injustice, so apparent that it is instantly visible without argument.
We have examined the record and find no error in the motion justice’s conclusion that “the circumstances of the Defendant have changed.” The court’s modification of the decree to reduce the defendant’s alimony payments was therefore not an abuse of discretion.
The entry is:
"Judgment affirmed.
All concurring.